                                        Case 2:18-bk-20151-ER         Doc 422 Filed 10/05/18 Entered 10/05/18 16:33:10             Desc
                                                                        Main Document    Page 1 of 3


                                          1 SAMUEL R. MAIZEL (Bar No. 189301)
                                            samuel.maizel@dentons.com
                                          2 JOHN A. MOE, II (Bar No. 066893)
                                            john.moe@dentons.com
                                          3 TANIA M. MOYRON (Bar No. 235736)
                                            tania.moyron@dentons.com
                                          4 DENTONS US LLP
                                            601 South Figueroa Street, Suite 2500
                                          5 Los Angeles, California 90017-5704
                                            Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                            Proposed Attorneys for the Chapter 11 Debtors and
                                          7 Debtors In Possession
                                                                     UNITED STATES BANKRUPTCY COURT
                                          8
                                                       CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          9

                                         10 In re
601 SOUTH FIGUEROA STREET, SUITE 2500




                                                                                              Lead Case No. 2:18-bk-20151-ER
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 VERITY HEALTH SYSTEM OF                           Jointly administered with:
         DENTONS US LLP




                                            CALIFORNIA, INC., et al.,                         Case No. 2:18-bk-20162-ER;
                                         12
           (213) 623-9300




                                                                                              Case No. 2:18-bk-20163-ER;
                                                 Debtors and Debtors In Possession.           Case No. 2:18-bk-20164-ER;
                                         13                                                   Case No. 2:18-bk-20165-ER;
                                                                                              Case No. 2:18-bk-20167-ER;
                                         14  Affects All Debtors                             Case No. 2:18-bk-20168-ER;
                                                                                              Case No. 2:18-bk-20169-ER;
                                         15  Affects Verity Health System of                 Case No. 2:18-bk-20171-ER;
                                              California, Inc.                                Case No. 2:18-bk-20172-ER;
                                         16  Affects O’Connor Hospital                       Case No. 2:18-bk-20173-ER;
                                             Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20175-ER;
                                         17  Affects St. Francis Medical Center              Case No. 2:18-bk-20176- ER;
                                             Affects St. Vincent Medical Center              Case No. 2:18-bk-20178-ER;
                                         18  Affects Seton Medical Center                    Case No. 2:18-bk-20179-ER;
                                             Affects O’Connor Hospital Foundation            Case No. 2:18-bk-20180-ER;
                                         19  Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20181-ER;
                                              Foundation
                                         20  Affects St. Francis Medical Center of           Chapter 11 Cases
                                              Lynwood Foundation
                                         21  Affects St. Vincent Foundation                  Hon. Ernest M. Robles
                                             Affects St. Vincent Dialysis Center, Inc.
                                         22  Affects Seton Medical Center Foundation         NOTICE OF APPLICATION TO EMPLOY
                                             Affects Verity Business Services                PACHULSKI STANG ZIEHL & JONES LLP AS
                                         23  Affects Verity Medical Foundation               BANKRUPTCY CO-COUNSEL NUNC PRO
                                             Affects Verity Holdings, LLC                    TUNC TO THE PETITION DATE
                                         24  Affects De Paul Ventures, LLC
                                             Affects De Paul Ventures - San Jose             [No Hearing Required Unless Requested Pursuant to
                                         25   Dialysis, LLC                                   Local Bankruptcy Rule 2014-1]

                                         26
                                                         Debtors and Debtors In Possession.
                                         27

                                         28


                                              109296293\V-1
                                        Case 2:18-bk-20151-ER        Doc 422 Filed 10/05/18 Entered 10/05/18 16:33:10                Desc
                                                                       Main Document    Page 2 of 3


                                          1            PLEASE TAKE NOTICE that Verity Health System Of California, Inc. and the above-
                                          2 referenced affiliated debtors, the debtors and debtors in possession in the above-captioned chapter

                                          3 11 bankruptcy cases (collectively, the “Debtors”), have filed an application (the “Application”) for

                                          4 Court approval of the employment of Pachulski Stang Ziehl & Jones LLP (“Pachulski”) as their

                                          5 bankruptcy co-counsel nunc pro tunc to the petition date, August 31, 2018, upon the terms and

                                          6 conditions described in the Application, pursuant to 11 U.S.C. § 327(a), with compensation

                                          7 determined pursuant to 11 U.S.C. §§ 330 and 331, Rule 2014(a) of the Federal Rules of

                                          8 Bankruptcy Procedures, and Rule 2014-1(b) of the Local Bankruptcy Rules of the United States

                                          9 Bankruptcy Court for the Central District of California.

                                         10            PLEASE TAKE FURTHER NOTICE that this Application is based upon the facts set
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11 forth therein, the Declaration of Henry C. Kevane and the exhibit thereto, the entire record in this
         DENTONS US LLP




                                         12 case, the statements, arguments and representations of counsel to be made at the hearing on the
           (213) 623-9300




                                         13 Application, if any, and any other evidence properly presented to the Court.

                                         14            PLEASE TAKE FURTHER NOTICE that any request for a copy of the Application
                                         15 must be made in writing to Dentons US, LLP, 601 South Figueroa Street, Suite 2500 Los

                                         16 Angeles, California 90017-5704, Attention Tania M. Moyron, Telephone No. (213) 623-9300,

                                         17 Facsimile No. (213) 623-9924, Email: tania.moyron@dentons.com.

                                         18            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-
                                         19 1(b)(3), any party asserting an objection to the Application and/or wishing to request a hearing

                                         20 thereon, must, not later than fourteen (14) days from the date of service of this Notice, file a

                                         21 written objection or request for hearing with the Clerk of the Bankruptcy Court in the form

                                         22 required by Local Bankruptcy Rule 9013-1(f)(1), and serve such objection or request for hearing

                                         23 on the Office of the United States Trustee, as well as proposed counsel for the Debtors whose

                                         24 name and address appear at the top, left-hand corner of the first page of this Notice.

                                         25

                                         26

                                         27

                                         28


                                                                                              2
                                              109296293\V-1
                                        Case 2:18-bk-20151-ER       Doc 422 Filed 10/05/18 Entered 10/05/18 16:33:10             Desc
                                                                      Main Document    Page 3 of 3


                                          1            PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to
                                          2 file and serve a timely objection to the Application may be deemed by the Court to be consent to

                                          3 the relief requested herein.

                                          4 Dated: October 5, 2018                             DENTONS US LLP

                                          5

                                          6
                                                                                               By     /s/Tania M. Moyron
                                          7                                                           TANIA M. MOYRON

                                          8                                                    Proposed Attorneys for Attorneys for Verity
                                                                                               Health Systems of California, Inc., et al.
                                          9

                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18
                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28


                                                                                           3
                                              109296293\V-1
